DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Gleich et al (US 20100305269) and  Gleich et al in view of Wakabayashi et al (US 20070299214).maintained and therefore it is proper to make this rejection FINAL.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being Gleich et al (US 20100305269). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 2	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gleich et al (US 20100305269) as applied to claims 1, 2 and 6 above, and further in view of Wakabayashi et al (US 20070299214).

The rejection can be found in the NON-FINAL office action mailed 1/13/2022 and is herein incorporated by reference.
Response to Arguments

3.	Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 

Applicant submits that Gleich describing how the coupling activator (which activates the later polymerization reaction) can be made. Thus,  Gleich is only stating that an organotin catalyst can be involved in the preparation of a specific polymerization activator. Once prepared, this activator can then be applied to fibers and/or flakes to initiate the polymerizations described in the reference. Gleich therefore does not teach that an organotin catalyst is applied to Appl. No. 16/866,947 JM Docket No: 7811CIP3CDC2 Response to Office Action of January 13, 2022fibers. 

Examiner disagrees. Since Gleich teaches a sizing composition comprising glass fibers and organotin catalyst, the corresponding limitation of claim 1 are  met.

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response dated May 12, 2022 KTS No.: 084238-1192113 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765